Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

   Civil Action No. 19-cv-1946-WJM-MEH

   LISA COWLES,

         Plaintiff,

   v.

   BONSAI DESIGN LLC, et al.

         Defendants.


                              ORDER ON PENDING MOTIONS


         Plaintiff Lisa Cowles (“Plaintiff”) filed this action against Bonsai Design LLC

   (“Bonsai”), Vail Resorts, Inc., Vail Resorts Holdings, Inc., The Vail Corporation, and

   Vail Resorts Management Company (jointly, “Vail”) following a zip-lining accident that

   occurred on July 7, 2017 in Vail, Colorado. (ECF 1.) Vail and Bonsai will collectively be

   referred to as the “Defendants.”

         The matters before the Court are the following:

   1.    Bonsai’s Rule 12(b)(6) Motion to Dismiss Counts II and IV of the Second

         Amended Complaint (“Motion to Dismiss”; ECF No. 131);

   2.    Plaintiff’s Partially Unopposed Motion for Leave to File Third Amended

         Complaint Pursuant to Fed. R. Civ. P. 15(a) (“Motion For Leave to File Third

         Amended Complaint”; ECF No. 146);

   3.    Plaintiff’s Motion to Strike Exhibit 1 to Bonsai’s Rule 12(b)(6) Motion to Dismiss

         Counts II and IV of the Second Amended Complaint or, Alternatively, to Convert
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 2 of 22




          the Motion to Dismiss to a Motion for Summary Judgment (“Motion to Strike

          Exhibit 1"; ECF No. 142);

   4.     Defendant Bonsai Design LLC’s Motion to Strike References to the Proposed

          Third Amended Complaint in Plaintiff’s Response to Bonsai’s Motion to Dismiss

          the Second Amended Complaint (“Motion to Strike References to Third

          Amended Complaint”; ECF No. 153); and

   5.     Plaintiff’s Motion to Strike Certain Portions of Defendant Bonsai Design LLC’s

          Reply in Support of its Rule 12(b)(6) Motion to Dismiss Counts II and IV of the

          Second Amended Complaint or, Alternatively for Leave to File Surreply (“Motion

          to Strike Bonsai’s Reply”; ECF No. 159).

                                        I. Background

          The following factual summary is drawn from Plaintiff’s Second Amended

   Complaint (“Second Amended Complaint”; ECF No. 130), except where otherwise

   noted. The Court assumes the allegations contained in the Second Amended

   Complaint to be true for the purpose of deciding the instant Motion to Dismiss. See

   Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

          Defendant Bonsai is a Colorado company “engaged in the business of designing,

   testing, engineering, manufacturing, constructing, installing, inspecting, preparing,

   maintaining, marketing, selling, and/or operating zip-line courses and zip-line course

   components and equipment.” (ECF No. 130 at ¶ 3.) It has developed large-scale zip-

   line courses known as “canopy tours,” which involve “multiple zip-lines and aerial

   bridges between platforms built into trees or atop fabricated towers.” (Id. at ¶¶ 34, 37.)



                                                2
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 3 of 22




   Over time, zip-line canopy tours have become a popular form of recreational zip-lining,

   and are “marketed to consumers and tourists as a form of ecotourism and as an

   adventure sport.” (Id. at ¶ 41.)

   1.     Design and Construction of the Game Creek Zip-Line Course

          In September 2012, Bonsai and Vail entered into a “Design and Build

   Agreement” for the construction of a zip-line course in the Game Creek bowl on the

   back side of Vail Mountain (“Game Creek Zip-Line Course”). (Id. at ¶ 72.) Under the

   terms of the parties’ agreement, Vail engaged Bonsai to (1) design and build the Game

   Creek Zip-line Course; (2) manufacture and install “the zip-lines and zip-line fixtures,

   equipment, and components on the course (including but not limited to pulleys,

   sheaves, trolleys, harnesses, cables, robes, braking systems, and braking system

   equipment and components)”; (3) provide operations manuals and protocols for the

   inspection, maintenance, and operation of the course and all course equipment; (4)

   provide training and certification materials to Vail; and (5) provide “operational support

   including ongoing periodic maintenance and inspection of the course and the zip-lines

   and the zip-line fixtures, equipment, and components including but not limited to

   braking systems and braking system equipment and components.” (Id. at ¶ 73.)

          The Game Creek Zip-Line Course is comprised of seven zip-lines, which span a

   total of approximately 10,000 feet, “including one zip-line more than half a mile in

   length, another that propelled guests at speeds of fifty to sixty miles per hour, and

   another that carried guests approximately 300 feet above the ground.” (Id. at ¶ 87.)

   The course employs a “cable-and-pulley system,” which utilizes a “pulley encased

   inside a trolley.” (Id. at ¶¶ 98–99.) Guests are suspended f rom a trolley by a harness

                                                3
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 4 of 22




   or seat and use gravity to carry themselves from platforms at the top end of the zip-line

   to platforms at the bottom of the zip-line. (Id. at ¶¶ 99–101.)

          Bonsai designed and installed a “custom braking system” for the Game Creek

   Zip-Line Course, which “include[s] a ‘primary’ braking system’ consisting of a brake

   shuttle/bobbin rigged to a Zip Stop component, and a ‘secondary’ or ‘emergency’

   braking system” consisting of an emergency arrest device (“EAD”). (Id. at ¶¶ 106–08.)

   In the event that the primary braking system malfunctions, Bonsai’s EAD system was

   designed to “safely slow, stop, and arrest the motion of a guest down the zip-line.” (Id.

   at ¶ 114.) The braking system design does not include hand brakes or other equipment

   components that guests can control to slow or stop themselves. (Id. at ¶¶ 116–18.)

          Bonsai completed construction work on the Game Creek Zip-Line Course in the

   fall of 2015. (Id. at ¶¶ 91.) As part of the licensing process with the State of Colorado,

   Bonsai, as the manufacturer of the Game Creek Zip-Line Course, was required to

   inspect and certify the course. (Id. at ¶ 93.) Even after Vail received a license to

   operate the course in the fall of 2015, “Bonsai continued to provide periodic

   maintenance, inspection, and related services[,] . . . including maintenance and

   inspection services related specifically to braking systems on the course.” (Id. at

   ¶¶ 92–94.) Vail’s periodic modifications to course were made with the “knowledge and

   approval of Bonsai.” (Id. at ¶¶ 141–45.)

          Even after Vail assumed control over the zip-line course, Bonsai continued to

   provide training and operational support to Vail. (Id. at ¶¶ 121–27.) Bonsai helped Vail

   to develop various training protocols, including (1) protocols for retrieving and

   redeploying the braking system to its proper settings after each guest went down the

                                                4
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 5 of 22




   zip-line (id. at ¶ 129); (2) protocols requiring Vail guides to radio each other to advise

   when it was safe for the guide on the top platform to send the next guest down the zip-

   line (id. at ¶ 134); and (3) protocols requiring Vail guides to instruct guests to look for

   “red or orange flags showing that the braking system was property set and positioned

   on their approach towards the equipment and platform” (id. at ¶ 136). If the braking

   system was not “properly and timely retrieved, redeployed, and reset before a guest

   was sent down the zip-line,” a guest could crash into the equipment. (Id. at

   ¶¶ 137–139.)

   2.     Prior Zip-Lining Incidents at the Game Creek Zip-line Course

          On or about June 5, 2017, Bonsai perf ormed its annual inspection and

   certification of the Game Creek Zip-Line Course. (Id. at ¶ 146.) It certified that the

   course and all “zip-lines, zip-line fixtures, equipment, and components on the course

   were in an operable state and that any deficiencies identified or noted at the time of the

   inspection had been corrected.” (Id. at ¶ 147.)

          However, less than a month later, there were two incidents on the Game Creek

   Zip-line Course: (1) a guest was injured in an accident on or about June 24, 2017 ( id. at

   ¶ 148); and (2) a braking system failed in late June 2017 (id. at ¶ 149). Following these

   incidents, a risk manager at Vail sent Bonsai’s chief executive officer a text message

   asking for a return phone call about a “zip stop issue” on or about June 30, 2017. (Id.

   at ¶ 151.)

   3.     Plaintiff’s Zip-Lining Incident on July 7, 2017

          On July 7, 2017, Plaintiff Lisa Cowles and her husband paid for a zip-lining tour

   on the Game Creek Zip-Line Course. (Id. at ¶ 159.) After being provided with zip-lining

                                                 5
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 6 of 22




   gear and being placed into a group of six to eight guests, Plaintiff and her husband

   received a short instruction by Vail employees. (Id. at ¶¶ 162, 164–75.) They were

   instructed to “trust the equipment” and were reassured that the breaking system

   equipment and components would stop them at the bottom of the zip-line. (Id. at ¶

   174.) According to Plaintiff, neither the June 2017 guest injury nor the June 2017

   braking system failure were disclosed to her prior to her zip-line tour. (Id. at ¶ 155.)

          During the initial three zip-lines on the course, Plaintiff witnessed Vail guides wait

   to receive an “all clear” signal by radio before sending the next guest. (Id. at ¶ 181.)

   The Vail guides remained in constant radio contact, and there were no apparent

   incidents. (Id. at ¶ 185.)

          However, after Plaintiff’s group completed the initial three zip-lines on the course,

   the Vail guides temporarily suspended operations due to lightening in the area. (Id. at

   ¶¶ 185–86.) Plaintiff and her husband were led from the course to a waiting vehicle,

   which returned them to the lodge at Vail Mountain. (Id. at ¶ 187.) After the weather

   cleared, Plaintiff and her husband elected to resume their zip-lining tour and were led

   back to the next tower with a group of ten to twelve other guests. (Id. at ¶¶ 194, 202.)

          Upon returning to the zip-lining course, Vail’s course supervisor advised Plaintiff

   and the other guests that they would be “led down the remaining zip-lines one at a time

   rather than in small groups as had been done during the first half of the tour.” (Id. at

   ¶ 196.) The course supervisor then instructed the Vail guides that they were “each

   going to be stationed at individual tower platforms along the remaining zip-lines, where

   they would send and receive guests one at a time, rather than being assigned to



                                                6
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 7 of 22




   accompany and guide a small group of guests down the remaining zip-lines on the

   course.” (Id. at ¶ 198.) As the Vail guide began to send the guests down the zip-line,

   Plaintiff and her husband “did not observe the guide regularly waiting for a radio

   communication from the guide at the bottom tower that the braking system and braking

   system equipment and components had been properly retrieved, redeployed, and reset

   such that it would be safe to send the next guest down the zip-line.” (Id. at ¶ 212.)

          When it was her turn, Plaintiff embarked on the zip-line, which traveled through a

   cluster of trees for approximately half a mile. (Id. at ¶¶ 207–08, 221.) Upon emerging

   from the trees near the bottom of the zip-line, Plaintiff found herself traveling at a much

   faster rate than she had anticipated. (Id. at ¶ 223.) She looked for the red or orange

   flag on the braking system equipment, but she “could not see a flag.” (Id. at ¶ 225.)

   She did, however, observe a Vail guide “jumping up and down and waving his arms.”

   (Id. at ¶ 228.) According to Plaintiff, the guide attempted to verbally call out to her

   before “running and/or jumping out of the way to avoid being struck as she approached

   the platform at a high rate of speed.” (Id. at ¶¶ 229, 234.)

          Plaintiff then “collided with the first component of the braking system on the zip-

   line,” which did not “slow, stop, or arrest Mrs. Cowles’s momentum down the zip-line”

   and instead appeared to “break, fail, or explode as [Plaintiff] struck it.” (Id. at

   ¶¶ 235–37.) The “emergency” components of the braking system also failed, causing

   Plaintiff to collide with other objects, “including but not limited to other components of

   the braking system and/or the tower, landing platform, and/or other fixtures, equipment,

   or components of the zip-line, at a high rate of speed.” (Id. at ¶¶ 238–40.)

          As a result of her collision, Plaintiff suffered the following injuries: “a type 1 open

                                                 7
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 8 of 22




   patellar fracture, traumatic right knee arthrotomy, sprained right ankle, sprained left

   great toe, multiple bruises, lacerations, and abrasions to her legs and face, and a

   concussion and traumatic brain injury.” (Id. at ¶ 243.) She was also admitted to the

   local hospital for emergency knee surgery. (Id. at ¶ 248.)

   4.     The Instant Action

          Plaintiff filed her initial Complaint on July 5, 2019 and her First Amended

   Complaint on July 22, 2019. (ECF Nos. 1, 9.) Vail and Bonsai moved to dismiss the

   First Amended Complaint on October 21, 2019 and October 28, 2019, respectiv ely.

   (ECF Nos. 56, 61.)

          On October 29, 2019, U.S. Magistrate Judge Michael E. Hegarty entered a

   scheduling order setting various discovery deadlines in this action. (“Scheduling Order”;

   ECF No. 62.) According to the Scheduling Oder, the deadline for amendment of

   pleadings is “one hundred and eighty (180) days after the resolution of any party’s

   Federal Rule of Civil Procedure 12(b) motion . . . , except amendments to assert any

   claims for exemplary damages, which shall be governed by Colorado Statute.” (Id. at

   17, ¶ 9(a).) The deadlines for fact discovery and dispositive motions are July 31 and

   October 31, 2020, respectively. (See id. at ¶¶ 9(a)-(c).)

          On November 12, 2019, Plaintiff filed a motion for leave to file a second

   amended complaint pursuant to Federal Rule of Civil Procedure 15(a). (ECF No. 66.)

   This motion was granted on January 13, 2020 (ECF No. 129), and Plaintiff filed the

   Second Amended Complaint on January 24, 2020 (ECF No. 130). Plaintiff’s claims in

   this pleading include: (1) strict liability by Bonsai (“Claim I"; ECF No. 130 at ¶¶

   277–304); (2) negligence by Bonsai (“Claim II"; id. at ¶¶ 305–31); premises liability by

                                                 8
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 9 of 22




   Vail (“Claim III"; id. at ¶¶ 332–44); (4) gross negligence by both Vail and Bonsai (“Claim

   IV”; id. at ¶¶ 305–31); and (5) exemplary damages by Vail (“Claim V"; id. at

   ¶¶ 345–355). 1 Vail filed its Answer and Affirmative Defenses to the Second Amended

   Complaint on February 7, 2020. (ECF No. 132.)

   5.     Bonsai’s Motion to Dismiss and Related Motions to Strike

          On February 7, 2020, Bonsai filed its Motion to Dismiss Counts II (negligence)

   and IV (gross negligence) of the Second Amended Complaint. (ECF No. 131.) Plaintiff

   filed her response to Bonsai’s Motion to Dismiss on March 27, 2020 (ECF No. 147),

   and Bonsai filed its reply on April 10, 2020 (ECF No. 151).

          Bonsai attaches a document entitled “Ski Area & Summer Activity Release of

   Liability, Waiver of Claims, Assumption of Risk & Indemnity Agreement,” as Exhibit 1 to

   its Motion to Dismiss. (“Waiver”; ECF No. 131-1). This Waiver, which was purportedly

   signed by Plaintiff on July 7, 2017, states the following:

                 IN CONSIDERATION FOR BEING ALLOWED TO
                 PARTICIPATE IN THE ACTIVITY, I AGREE TO WAIVE
                 ANY AND ALL CLAIMS AGAINST AND TO HOLD
                 HARMLESS, RELEASE, INDEMNIFY, AND AGREE NOT
                 TO SUE the Activity Operator . . . [and] equipment
                 manufacturer . . . FROM ANY AND ALL LIABILITY and/or
                 claims for injury or death to persons or damage to property
                 arising from Activity participation, INCLUDING THOSE
                 INJURIES AND DAMAGES CAUSED BY ANY RELEASED
                 PARTY’S ALLEGED OR ACTUAL NEGLIGENCE (including
                 failure to take reasonable steps to protect against the risks
                 of the Activity).

   (ECF No. 131-1 at ¶ 5.)


          1
             Plaintiff’s request for exemplary damages against Vail was also labeled as Claim IV in
   the Second Amended Complaint. However, for purposes of this Order, the Court will reference
   the claim for exemplary damages as Claim V to avoid confusion with the other Claim IV (gross
   negligence), which was the subject of Bonsai’s Motion to Dismiss.

                                                  9
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 10 of 22




           On March 27, 2020, Plaintiff filed a Motion to Strike Exhibit 1 to Bonsai’s Motion

    to Dismiss or, Alternatively to Convert the Motion to Dismiss to a Motion for Summary

    Judgment. (ECF No. 142.) Bonsai filed its response on April 17, 2020 (ECF No. 157),

    and Plaintiff filed her reply on May 1, 2020 (ECF No. 161).

           On April 21, 2020, Plaintiff filed a “Motion to Strike Certain Portions of Defendant

    Bonsai Design LLC's Reply in Support of its Rule 12(b)(6) Motion to Dismiss Counts II

    and IV of the Second Amended Complaint or, Alternatively, for Leave to File Surreply,”

    in which Plaintiff alleges that Bonsai improperly raised an argument for the first time in

    its reply to its Motion to Dismiss. (ECF No. 159.) Bonsai’s response and Plaintiff’s

    reply were filed on May 12, 2020 and May 26, 2020, respectively. (ECF Nos. 163, 166.)

    6.     Plaintiff’s Motion For Leave to File a Third Amended Complaint and Bonsai’s

    Related Motion to Strike

           Plaintiff filed her Motion for Leave to File Third Amended Complaint for the

    purpose of “supplement[ing her] allegations of gross negligence against [Bonsai]” on

    March 27, 2020. (ECF Nos. 143 at 1.) Vail has represented that it does not oppose

    this Motion. (ECF No. 148 at 2.) Bonsai, however, filed a response opposing Plaintiff’s

    Motion on April 10, 2020 (ECF No. 152), and Plaintif f filed her reply on April 17, 2020

    (ECF No. 158).

           On April 10, 2020—after Plaintiff filed both her Motion for Leave To File Third

    Amended Complaint and response to Bonsai’s Motion to Dismiss—Bonsai filed a

    “Motion to Strike References to the Proposed Third Amended Complaint in Plaintiff’s

    Response to Bonsai’s Motion to Dismiss Second Amended Complaint.” (ECF No. 153.)

    Plaintiff filed her response on May 1, 2020 (ECF No. 160) and Bonsai filed its reply in


                                                10
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 11 of 22




    support of its Motion to Strike on May 15, 2020 (ECF No. 165).

                                        II. Motion to Dismiss

    A.     Legal Standard on a Motion to Dismiss

           Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

    claim in a complaint for “failure to state a claim upon which relief can be granted.” Fed.

    R. Civ. P. 12(b)(6). The Rule 12(b)(6) standard requires the Court to “assume the truth

    of the plaintiff’s well-pleaded factual allegations and view them in the light most

    favorable to the plaintiff.” Ridge at Red Hawk, L.L.C., 493 F.3d at 1177. In ruling on

    such a motion, the dispositive inquiry is “whether the complaint contains ‘enough facts

    to state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

    Twombly, 550 U.S. 544, 570 (2007)).

           Granting a motion to dismiss “is a harsh remedy which must be cautiously

    studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect

    the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir.

    2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded complaint may

    proceed even if it strikes a savvy judge that actual proof of those facts is improbable,

    and that a recovery is very remote and unlikely.’” Id. (quoting Twombly, 550 U.S. at

    556). However, “[t]he burden is on the plaintiff to frame a ‘complaint with enough

    factual matter (taken as true) to suggest’ that he or she is entitled to relief.” Robbins v.

    Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 556).

    B.     Claim II—Negligence

           Bonsai argues that Plaintiff’s negligence claim fails as a matter of law because

    Plaintiff signed a broad exculpatory agreement that releases Bonsai—as the zip-line

                                                   11
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 12 of 22




    manufacturer—from negligence liability. In support of its argument, Bonsai attaches the

    Waiver, which was purportedly signed by Plaintiff on July 7, 2017, as Exhibit 1 to its

    Motion to Dismiss.

           In analyzing whether Plaintiff has alleged a plausible negligence claim, the Court

    must first determine whether it can consider the Waiver on a Rule 12(b)(6) motion to

    dismiss.

           1.      Consideration of the Waiver On a Rule 12(b)(6) Motion to Dismiss

           In her Motion to Strike Exhibit 1, Plaintiff argues that the Waiver is outside of the

    pleadings and should not be considered on a Rule 12(b)(6) m otion to dismiss. (ECF

    No. 142 at 3.) However, a court may consider an exhibit attached to a motion to

    dismiss if “it is mentioned in the complaint, it is central to [the] claims [being

    challenged], and its authenticity is not disputed.” Toone v. Wells Fargo Bank, N.A., 716

    F.3d 516, 521 (10th Cir. 2013). Bonsai argues that the outside-the-pleadings nature of

    this document results from a pleading ploy by Plaintiff, not a true factual dispute, and

    should be considered by the Court. (ECF No. 157 at 4.) The Court agrees.

           In her extensive, 68-page Second Amended Complaint, Plaintiff makes no

    reference to signing a waiver and artfully constructs her pleading to avoid mentioning

    the role that such waivers play when parties sign up for a zip-line tour. She does not,

    however, dispute that she signed a waiver form on July 7, 2017.2 Nor does Plaintiff



           2
             Although the Court is not relying on this information in ruling on the Waiver, the Court
    notes that Plaintiff admitted in her December 12, 2019 responses to Bonsai’s Request for
    Admission that she “recalls signing one or more documents in connection with her visit to Vail
    on the date of the subject accident but does not recall the specific printed language of the
    document(s)” and “admits that one of the signatures appearing on the [Waiver] appears to be a
    copy of her signature.” (ECF No. 157-1 at 2.)

                                                   12
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 13 of 22




    dispute that she had a copy of the Waiver prior to filing the Second Amended

    Complaint.3 The conspicuous lack of reference to the Waiver seems to be little more

    than a deliberate tactic to avoid dismissal of Plaintiff’s negligence claim. Thus, although

    Plaintiff does not mention a waiver in her Complaint, the Court finds that the Waiver

    should be deemed “mentioned” for purposes of this Rule 12 analysis by its conspicuous

    absence in this particular circumstance. See Kissing Camel Surgery Ctr., LLC v.

    Centura Health Corp., 12-cv-3012, 2016 WL 8416760, at *8 (D. Colo. July 13, 2016).

           Moreover, the Court finds that the Waiver is “central to” Plaintiff’s negligence

    claim because the document is intrinsically tied with the claim’s merits. Finally, despite

    raising a series of vague, hypothetical questions about the Waiver (see ECF No. 142 at

    5), Plaintiff has in fact asserted nothing that would make the Court doubt the

    authenticity of the Waiver. As a signatory to the document, Plaintiff should be able to

    determine whether the Waiver is authentic. She neither argues that she did not sign the

    Waiver, nor that its terms have been altered. The Court, therefore, finds that neither

    party has challenged the authenticity of the Waiver.

           The Court chooses not to exalt form over substance and finds that the Waiver

    should be considered. “If the rule were otherwise, a plaintiff [or counterclaimant] with a

    deficient claim could survive a motion to dismiss simply by not attaching a dispositive

    document upon which the plaintiff [or counterclaimant] relied.” GFF Corp. v. Associated

    Wholesale Grocers, Inc., 130 F.3d 1381, 1385 (10th Cir. 1997); see also Magellan Int'l

    Corp. v. Salzgitter Handel GmbH, 76 F. Supp. 2d 919, 923 (N.D. Ill. 1999) (recognizing


           3
             A copy of the Waiver was included as an exhibit to Bonsai’s previous motion to
    dismiss the First Amended Complaint. (ECF No. 61-2.)

                                                  13
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 14 of 22




    that “it would be totally wasteful to uphold a claim on the false premise created by less

    than complete documentation when the delayed consideration of the remaining

    documents would lead to dismissal of that claim”). Thus, Plaintiff’s Motion to Strike

    Exhibit 1 (ECF No. 142) is denied, and the Court will turn to whether Plaintiff has

    adequately stated a negligence claim.

          2.     Plaintiff Has Failed to State a Negligence Claim

          Colorado law has long disfavored exculpatory agreements and “it is

    well-established that such agreements cannot ‘shield against a claim for willful and

    wanton conduct, regardless of the circumstances or intent of the parties.’” Brigance v.

    Vail Summit Resorts, Inc., 883 F.3d 1243, 1249 (10th Cir. 2018) (citing Boles v. Sun

    Ergoline, Inc., 223 P.3d 724, 726 (Colo. 2010)). “But claims of negligence are a

    different matter. Colorado common law does not categorically prohibit the enforcement

    of contracts seeking to release claims of negligence.” Espinoza v. Ark. Valley

    Adventures, LLC, 809 F.3d 1150, 1152 (10th Cir. 2016).

          “The determination of the sufficiency and validity of an exculpatory agreement is

    a question of law for the court to determine.” Jones v. Dressel, 623 P.2d 370, 376

    (Colo. 1981). Accordingly, the Colorado Supreme Court has instructed courts to

    consider the following four factors when determining the enforceability of an exculpatory

    agreement: “(1) the existence of a duty to the public; (2) the nature of the service

    performed; (3) whether the contract was fairly entered into; and (4) whether the

    intention of the parties is expressed in clear and unambiguous language [collectively,

    the ‘Jones factors’].” Id. An exculpatory agreement “must satisfy all four factors to be

    enforceable.” Raup v. Vail Summit Resorts, Inc., 734 F. App’x 543, 546 (10th Cir.

                                                14
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 15 of 22




    2018). The Court will consider each factor in turn.

           With regard to the first Jones factor—the existence of a duty to the

    public—Colorado law “distinguishe[s] businesses engaged in recreational activities,

    which are not practically necessary and with regard to which the provider owes no

    special duty to the public.” Chadwick v. Colt Ross Outfitters, Inc., 100 P.3d 465, 467

    (Colo. 2004) (citing Jones, 623 P.2d at 377). Numerous prior cases have confirmed

    that exculpatory waivers may be enforced in the context of recreational services and

    activities because such activities do not involve a duty to the public of a kind that would

    make enforcement of such contractual waivers against public policy.4 Zip-lining, which

    involves no matter of great public importance, is clearly recreational in nature. Thus,

    there is no duty to the public preventing enforcement of the Waiver.

           The second Jones factor requires consideration of the “nature of the service

    performed.” Jones, 623 P.2d at 376. This factor involves an assessment of whether

    the activity can be described as an “essential service,” which largely overlaps with the

    first factor. See Hamill v. Cheley Colorado Camps, Inc., 262 P.3d 945, 949 (Colo. App.

    2011) (analyzing first and second factors together); Rowan v. Vail Holdings, Inc., 31 F.

    Supp. 2d 889, 897 (D. Colo. 1998) (recognizing that “[t]his factor is linked to the first

    factor” and that “skiing is not an essential service”). As detailed above, Colorado case

    law establishes that recreational services are not an “essential service.” Thus, this



           4
              See, e.g., Brigance v. Vail Summit Resorts, Inc., 883 F.3d 1243, 1262 (10th Cir. 2018)
    (skiing); Mincin v. Vail Holdings, Inc., 308 F.3d 1105, 1110 (10th Cir. 2002) (lift-served mountain
    biking); Squires v. Goodwin, 829 F. Supp. 2d 1062, 1071 (D. Colo. 2011); Lahey v. Covington,
    964 F. Supp. 1440, 1445 (D. Colo.1996) (whitewater rafting); Brooks v. Timberline Tours, Inc.,
    941 F. Supp. 959, 962 (D. Colo. 1996) (snowmobiling); Jones, 623 P.2d at 376–77 (skydiving).


                                                    15
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 16 of 22




    factor does not bar enforcement of the Waiver.

           The third Jones factor is “whether the contract was fairly entered into.” Jones,

    623 P.2d at 376. Because zip-lining is “not an essential activity,” Plaintiff was not “at

    the mercy” of Bonsai’s negligence when she agreed to the exculpatory contract terms

    as a condition of zip-lining at Vail. See Hamill, 262 P.3d at 949–50; Mincin, 308 F.3d at

    1111 (because mountain biking was not an essential activity, no inferior bargaining

    power was identified). Plaintiff was not forced to participate in the zip-line course and

    was free to “walk away if [she did] not wish to assume the risks described in the

    exculpatory agreement.” Brigance, 883 F.3d at 1253–54 (internal quotations omitted).

           Finally, the fourth Jones factor requires consideration of “whether the intention of

    the parties is expressed in clear and unambiguous language.” Jones, 623 P.2d at 376.

    Courts analyzing this factor will “examin[e] the actual language of the agreement for

    legal jargon, length and complication, and any likelihood of confusion or failure of a

    party to recognize the full extent of the release provisions.” Chadwick, 100 P.3d at 467;

    see also Rowan, 31 F. Supp. 2d at 899 (“If the plain language of the waiver is clear and

    unambiguous, it is enforced as a matter of law.”). After carefully analyzing the Waiver,

    the Court finds that it was the unambiguous intent of the parties to extinguish liability for

    negligence. The provisions are not inordinately long (less than a page) or complicated.

    See Lahey, 964 F. Supp. at 1445 (concluding that a release agreement of “just over

    one page” was “short”). At the top of the page, the Waiver prominently states: “THIS IS

    A RELEASE OF LIABILITY & WAIVER OF CERTAIN LEGAL RIGHTS INCLUDING

    THE RIGHT TO SUE OR CLAIM COMPENSATION.” (ECF No. 131-1.) It goes on to

    specifically waive liability stemming from negligence:

                                                 16
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 17 of 22




                  IN CONSIDERATION FOR BEING ALLOWED TO
                  PARTICIPATE IN THE ACTIVITY, I AGREE TO WAIVE
                  ANY AND ALL CLAIMS AGAINST AND TO HOLD
                  HARMLESS, RELEASE, INDEMNIFY, AND AGREE NOT
                  TO SUE the Activity operator, Vail Resorts, Inc., The Vail
                  Corporation, . . . [the] equipment manufacturer . . . FROM
                  ANY AND ALL LIABILITY and/or claims for injury or death to
                  persons or damage to property arising from Activity
                  participation, INCLUDING THOSE INJURIES AND
                  DAMAGES CAUSED BY ANY RELEASED PARTY’S
                  ALLEGED OR ACTUAL NEGLIGENCE (including failure to
                  take reasonable steps to protect against the risks of the
                  Activity).

    (ECF No. 131-1 at ¶ 5.) This language cannot reasonably be understood as expressing

    anything other than a release from negligence liability. It is thus beyond dispute that it

    was the parties’ intention to extinguish liability for claims stemming from negligence and

    that this intention was clearly and unambiguously expressed. The fourth Jones factor

    does not, therefore, bar enforcement of the Waiver.

           The Court finds that all four of the Jones factors are satisfied and that the

    Waiver’s provisions are valid as a matter of law. See Anderson v. Eby, 998 F.2d 858,

    862 (10th Cir. 1993) (“If the plain language of the waiver is clear and unambiguous, it is

    enforced as a matter of law.”). Based on the foregoing, Plaintiff has failed to allege a

    plausible negligence claim.

           The Court also finds that further amendments to this claim would be futile in light

    of the practical impossibility of stating a plausible negligence claim where there is an

    unambiguous waiver of that claim. See Brereton v. Bountiful City Corp., 434 F.3d 1213,

    1219 (10th Cir. 2006) (“A dismissal with prejudice is appropriate where a complaint fails

    to state a claim under Rule 12(b)(6) and granting leave to amend would be futile.”

    (citing Grossman v. Novell, Inc., 120 F.3d 1112, 1126 (10th Cir. 1997))). Accordingly,

                                                17
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 18 of 22




    Plaintiff’s simple negligence claim against Bonsai (Claim II) is dismissed with prejudice.

    C.     Claim IV—Gross Negligence

           As discussed in Section III below, the Court is granting Plaintiff leave to

    supplement her gross negligence claim by filing a third amended complaint. For this

    reason, the portion of Bonsai’s Motion to Dismiss that seeks to dismiss Plaintiff’s gross

    negligence claim is denied as moot.5 See Davis v. TXO Prod. Corp., 929 F.2d 1515,

    1517 (10th Cir. 1991) (“[I]t is well established that an amended complaint ordinarily

    supersedes the original and renders it of no legal effect.” (internal quotation marks

    omitted)).

                     III. Motion For Leave to File Third Amended Complaint

           Under Rule 15(a) of the Federal Rules of Civil Procedure, a court should allow a

    party to amend its pleadings “when justice so requires.” Fed. R. Civ. P. 15(a). The

    purpose of the Rule is to provide litigants “the maximum opportunity for each claim to

    be decided on its merits rather than on procedural niceties.” Hardin v.

    Manitowoc-Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982). “[T]he grant or denial

    of an opportunity to amend is within the discretion” of the Court, but an “outright refusal

    to grant the leave without any justifying reason” is an abuse of discretion. Foman v.

    Davis, 371 U.S. 178, 182 (1962).

           “Refusing leave to amend is generally only justified upon a showing of undue



           5
               In Plaintiff’s Motion to Strike Bonsai’s Reply, Plaintiff argues that a portion of Bonsai’s
    gross negligence argument should be stricken from its reply brief because it raises that
    argument for the first time in its reply. (ECF No. 159 at 2–3.) Because the Court is granting
    Plaintiff leave to amend her gross negligence claim, this motion is denied as moot. Likewise,
    Bonsai’s Motion to Strike References to Third Proposed Amended Complaint (ECF No. 153) is
    denied as moot for the same reason.

                                                      18
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 19 of 22




    delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

    deficiencies by amendments previously allowed, or futility of amendment.” Frank v.

    U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993). Proposed am endments are futile

    when the amended complaint “would be subject to dismissal for any reason.” Watson

    ex rel. Watson v. Beckel, 242 F.3d 1237, 1239–40 (10th Cir. 2001). “T he futility

    question is functionally equivalent to the question whether a complaint may be

    dismissed for failure to state a claim.” Gohier v. Enright, 186 F.3d 1216, 1218 (10th Cir.

    1999).

             In requesting leave to file a third amended complaint, Plaintiff seeks to

    “supplement allegations of gross negligence against [Bonsai]” based on discovery

    documents Defendants recently produced. (ECF Nos. 143 at 1.) Bonsai, on the other

    hand, argues that Plaintiff’s request should be denied for two primary reasons: (1)

    Plaintiff’s proposed amendments are untimely and are made in bad faith; and (2) the

    proposed amendments are futile because they do not cure the deficiencies in Plaintiff’s

    gross negligence claim. The Court disagrees.

             The Court acknowledges that this case has been pending for nearly a year and

    that Plaintiff has already amended her pleading on two prior occasions. However,

    despite the passage of time, Bonsai has not shown any prejudice that would result from

    allowing further amendment of the pleadings. The alleged facts that Plaintiff seeks to

    add to her pleadings have already been the subject of the parties’ discovery. Moreover,

    Plaintiff’s proposed amendments come within the time frame contemplated by the

    Scheduling Order. (See ECF No. 57 at 17, ¶ 9(a) (allowing amendment of the pleadings

    within 180 days “after the resolution of any party’s Federal Rule of Civil Procedure 12(b)

                                                  19
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 20 of 22




    motion”).)

           The Court finds that Plaintiff’s delay in seeking leave to amend her gross

    negligence claim is not the result of undue delay, bad faith, or dilatory motive. Rather,

    Plaintiff seeks to amend her gross negligence claim to allege additional facts based on

    documents produced by Defendants. In particular, Plaintiff seeks to add facts

    suggesting that (1) Bonsai was aware of numerous braking system issues on the Game

    Creek Zip-Line Course, including a braking malfunction that occurred less than two

    weeks prior to Plaintiff’s accident (see ECF No. 143-1 at ¶¶ 67–68, 142–149; 152–156,

    165–173); and (2) Bonsai failed to make necessary safety repairs or modifications to

    the Game Creek Zip-Line Course (see id. at ¶¶157–164, 174). These factual

    allegations address a number of arguments raised by Bonsai in its motion to dismiss.

    Therefore, the Court finds that amendment of Plaintiff’s gross negligence claim serves a

    legitimate purpose and would not be futile.6

           Given the liberal policy in favor of amendment and the absence of prejudice to

    Defendants in this case, the Court finds that Plaintiff should be granted leave to amend

    her gross negligence claim. However, Plaintiff will not be permitted to amend her

    simple negligence claim, which has now been dismissed with prejudice. Moreover,

    because the alleged facts being added to the pleadings have already been the subject

    of considerable discovery, Plaintiff will not be entitled to use the opportunity to file a



           6
               The Court need not address Bonsai’s argument that Plaintiff’s proposed amendments
    are futile because Bonsai owes no duty to Plaintiff. Even if the Court were to accept Bonsai’s
    argument and deny Plaintiff leave to amend on this basis, Plaintiff’s gross negligence claim
    would still survive Bonsai’s motion to dismiss because Bonsai failed to raise this argument in its
    opening brief. See Coleman v. B-G Maint. Mgmt. of Colo., Inc., 108 F.3d 1199, 1205 (10th Cir.
    1997) (“Issues not raised in the opening brief are deemed abandoned or waived.”).

                                                   20
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 21 of 22




    Third Amended Complaint as a basis to extend the current discovery deadlines in the

    absence of good cause of a compelling, extraordinary nature. Accordingly, Plaintiff’s

    Motion for Leave to File Third Amended Complaint is granted in part, and Plaintiff is

    permitted to file a Third Amended Complaint fully consistent with this order by no later

    than June 15, 2020.

          In granting Plaintiff’s Motion for Leave to File Third Amended Complaint, the

    Court is wary of setting off another round of expensive and time-consuming motion

    practice. If Plaintiff files a Third Amended Complaint, the Court cannot preclude the

    Defendants from filing a new round of motions to dismiss one or more of the claims

    asserted in that Complaint. It is highly unlikely, however, that any new motions to

    dismiss will be decided before the upcoming deadlines for fact discovery (July 31, 2020)

    and dispositive motions (October 31, 2020). (See ECF No. 62 at ¶ 9(a)-(c).) In these

    circumstances defense counsel are on notice that any dismissal arguments in all

    likelihood are better suited for resolution in the context of a motion for summary

    judgment.

                                       IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS the following:

    1.    Defendant Bonsai’s Motion to Dismiss Counts II and IV of the Second Amended

          Complaint (ECF No. 131) is GRANTED IN PART AND DENIED IN PART;

    2.    Plaintiff’s Count II is DISMISSED WITH PREJUDICE;

    3.    Plaintiff’s Motion to Strike Exhibit 1 to Bonsai’s Rule 12(b)(6) Motion to Dismiss

          Counts II and IV of the Second Amended Complaint or, Alternatively, to Convert

          the Motion to Dismiss Into a Motion for Summary Judgment (ECF No. 142) is

                                                21
Case 1:19-cv-01946-WJM-MEH Document 167 Filed 06/05/20 USDC Colorado Page 22 of 22




          DENIED;

    4.    Plaintiff’s Partial Unopposed Motion for Leave to File Third Amended Complaint

          Pursuant to Fed. R. Civ. P. 15(a) (ECF No. 146) is GRANTED IN PART AND

          DENIED IN PART;

    5.    Plaintiff is granted leave to file a Third Amended Complaint consistent in all

          respects with this Order on or before June 15, 2020;

    6.    Defendants shall answer or otherwise respond to Plaintiff’s Third Amended

          Complaint on or before June 29, 2020;

    7.    Defendant Bonsai’s Motion to Strike References to Proposed Third Amended

          Complaint in Plaintiff’s Response to Bonsai’s Motion to Dismiss Second

          Amended Complaint (ECF No. 153) is DENIED AS MOOT; and

    8.    Plaintiff’s Motion to Strike Certain Portions of Defendant Bonsai Design LLC’s

          Reply in Support of its Rule 12(b)(6) Motion to Dismiss Counts II and IV of the

          Second Amended Complaint or, Alternatively for Leave to File Surreply (ECF No.

          159) is also DENIED AS MOOT;


          Dated this 5th day of June, 2020.

                                                           BY THE COURT:




                                                           William J. Martínez
                                                           United States District Judge




                                               22
